UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2015(Unaudited) Deutsche Small Cap Core Fund Shares Value ($) Common Stocks 95.6% Consumer Discretionary 11.7% Auto Components 3.2% Cooper Tire & Rubber Co. Dana Holding Corp. Tenneco, Inc.* Diversified Consumer Services 0.7% K12, Inc.* Hotels, Restaurants & Leisure 3.4% Marriott Vacations Worldwide Corp. Ruby Tuesday, Inc.* The Cheesecake Factory, Inc. Media 1.2% Live Nation Entertainment, Inc.* Specialty Retail 3.2% Caleres, Inc. Outerwall, Inc. (a) The Children's Place, Inc. Consumer Staples 1.1% Household Products Central Garden & Pet Co. "A"* Energy 2.2% Energy Equipment & Services 0.3% Basic Energy Services, Inc.* Oil, Gas & Consumable Fuels 1.9% Pacific Ethanol, Inc.* (a) REX American Resources Corp.* Financials 19.9% Banks 7.2% Cardinal Financial Corp. First Merchants Corp. Hancock Holding Co. Lakeland Bancorp., Inc. UMB Financial Corp. Wintrust Financial Corp. Capital Markets 3.7% Calamos Asset Management, Inc. "A" Manning & Napier, Inc. (a) Piper Jaffray Companies, Inc.* Pzena Investment Management, Inc. "A" Consumer Finance 1.1% Cash America International, Inc. (a) Enova International, Inc.* Insurance 5.8% American Equity Investment Life Holding Co. FBL Financial Group, Inc. "A" Selective Insurance Group, Inc. Symetra Financial Corp. United Fire Group, Inc. Real Estate Investment Trusts 2.1% Pennsylvania Real Estate Investment Trust (REIT) Sun Communities, Inc. (REIT) Health Care 24.4% Biotechnology 4.3% Anacor Pharmaceuticals, Inc.* Ligand Pharmaceuticals, Inc.* (a) Threshold Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 6.4% CONMED Corp. Orthofix International NV* STERIS Corp. (a) SurModics, Inc.* Thoratec Corp.* West Pharmaceutical Services, Inc. Health Care Providers & Services 9.5% Centene Corp.* Kindred Healthcare, Inc. Magellan Health, Inc.* MedCath Corp.* Molina Healthcare, Inc.* (a) PharMerica Corp.* Providence Service Corp.* U.S. Physical Therapy, Inc. Life Sciences Tools & Services 0.9% PAREXEL International Corp.* Pharmaceuticals 3.3% Flamel Technologies SA (ADR)* Omeros Corp.* (a) Industrials 15.9% Aerospace & Defense 2.8% Ducommun, Inc.* Esterline Technologies Corp.* Moog, Inc. "A"* Air Freight & Logistics 1.2% Air Transport Services Group, Inc.* Airlines 2.4% Hawaiian Holdings, Inc.* JetBlue Airways Corp.* (a) Commercial Services & Supplies 3.1% Deluxe Corp. Ennis, Inc. Kimball International, Inc. "B" Construction & Engineering 1.0% Aegion Corp.* Machinery 1.7% Altra Industrial Motion Corp. Briggs & Stratton Corp. Marine 1.4% Matson, Inc. Professional Services 1.3% TrueBlue, Inc.* Road & Rail 1.0% Swift Transportation Co.* Information Technology 17.2% Electronic Equipment, Instruments & Components 3.6% Benchmark Electronics, Inc.* II-VI, Inc.* Kimball Electronics, Inc.* Sanmina Corp.* Internet Software & Services 1.1% WebMD Health Corp.* IT Services 6.4% Euronet Worldwide, Inc.* Global Cash Access Holdings, Inc.* Higher One Holdings, Inc.* (a) NeuStar, Inc. "A"* (a) Sykes Enterprises, Inc.* Syntel, Inc.* Semiconductors & Semiconductor Equipment 3.7% Microsemi Corp.* Pericom Semiconductor Corp. Photronics, Inc.* Ultra Clean Holdings, Inc.* Software 2.4% Pegasystems, Inc. Take-Two Interactive Software, Inc.* Materials 2.1% Chemicals 1.0% A. Schulman, Inc. Metals & Mining 1.1% Kaiser Aluminum Corp. (a) Utilities 1.1% Electric Utilities Unitil Corp. Total Common Stocks (Cost $75,017,739) Convertible Preferred Stocks 0.1% Health Care Providence Service Corp., 5.5%(Cost $121,200) Securities Lending Collateral 12.9% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $12,218,774) Cash Equivalents 3.7% Central Cash Management Fund, 0.09% (b) (Cost $3,477,749) % of Net Assets Value ($) Total Investment Portfolio (Cost $90,835,462) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $90,870,077.At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $15,758,480.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $19,191,147 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,432,667. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2015 amounted to $11,902,206, which is 12.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
